19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald Jerry SAWYER, Petitioner.
No. 93-8067.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 28, 1994.

Unpublished opinions are not binding precedent in this circuit.  See I.O.P. 36.5 and 36.6.
Ronald Jerry Sawyer, petitioner pro se.
PETITION DENIED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Ronald Jerry Sawyer filed this petition for writ of mandamus seeking a court order to compel prison officials to:  (1) install fencing for inmates on segregation to give them protective custody;  (2) prohibit cell-house workers on segregation from harassing Petitioner;  and (3) prohibit corrections officers from using food items to pay inmates on segregation to cause trouble.  Mandamus relief is only available when there are no other means by which the relief sought could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  To the extent that Sawyer challenges the conditions of his confinement and claims the deprivation of constitutional rights, his claims may be addressed in a petition for relief under 42 U.S.C. Sec. 1983 (1988).  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED